United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                         April 7, 2011

                                        Before
                             JOEL M. FLAUM, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                                                                         *
                             MICHAEL P. McCUSKEY, District Judge

Nos. 09‐3954, 09‐3961 & 10‐1204

UNITED STATES OF AMERICA,                            Appeals from the United States District
          Plaintiff‐Appellee,                        Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 1:07‐cr‐00007
SCOTT LEWIS, VERNON WILLIAMS
and LAVOYCE BILLINGSLEY,                             Virginia M. Kendall, 
          Defendants‐Appellants.                     Judge.



                                           O R D E R

       The final three paragraphs of the court’s April 6, 2011, opinion in this case are
stricken and the following inserted in their place:

       Finally, Lewis and Williams argue that the district judge erred in imposing a
mandatory consecutive sentence under § 924(c).  That argument, although contrary to our
precedent, United States v. Easter, 553 F.3d 519 (7th Cir. 2009), is now foreclosed by Abbott v.
United States, 131 S. Ct. 18 (2010). 

       For all these reasons, the judgments of the district court are AFFIRMED.  


       *
        The Honorable Michael P. McCuskey, United States District Court for the Central
District of Illinois, sitting by designation.